119 F.3d 795
Maria-Kelley F. YNIGUEZ;  Jaime P. Gutierrez, Plaintiffs-Appellees,andState of Arizona;  Rose Mofford;  Robert Corbin, et al.,Defendants-Appellees,v.ARIZONANS FOR OFFICIAL ENGLISH;  Robert D. Park,Intervenors-Defendants-Appellants.Maria-Kelley F. YNIGUEZ, Plaintiff-Appellee,v.STATE OF ARIZONA;  Rose Mofford;  Robert Corbin, et al.,Defendants-Appellants.
Nos. 92-17087, 93-15061 and 93-15719.
United States Court of Appeals,Ninth Circuit.
July 18, 1997.

On Remand from the United States Supreme Court.
Before FLETCHER, REINHARDT and O'SCANNLAIN, Circuit Judges.

ORDER

1
This case is remanded to the district court with instructions to dismiss, in accordance with Arizonans for Official English v. Arizona, --- U.S. ----, 117 S. Ct. 1055, 137 L. Ed. 2d 170 (1997).  The pending attorneys fees request is also remanded to the district court for appropriate action.